Citation Nr: 0534635	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-24 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for bipolar disorder/anxiety disorder.

The veteran presented testimony before the Board in September 
2005.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  PTSD is related to the veteran's period of active 
military service.


CONCLUSIONSOF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  Affording the veteran all reasonable doubt, the criteria 
for the establishment of service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Moreover, the requirements with respect to the 
content of the VCAA notice were met in this case.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board, however, is satisfied that all necessary 
development pertaining to the claim for service connection 
for a psychiatric disorder, to include PTSD, has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefit sought on 
appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for a psychiatric disorder.  Specifically, he 
contends that incurred PTSD as result of being subjected to 
mortar rounds his first night in Vietnam, as well as before 
his rest and recuperation (R&R) in Hawaii, and witnessing a 
fatal motor vehicle accident.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the evidence is in equipoise and the appeal as 
to this issue will be granted.  38 C.F.R. § 3.102.
 
In this regard, the veteran's service personnel records 
indicate he served in Vietnam from June 1967 to July 1968.  
He was a recipient of the Vietnam Service Medal and the 
Vietnam Campaign Medal.  

The veteran has relayed in various statements that he began 
experiencing PTSD symptomatology, to include flashbacks and 
nightmares, during service.  He indicated that he did not 
seek psychiatric treatment because it was not the proper 
course of conduct for a military policeman (MP).  The 
veteran's service medical records confirm a lack of 
psychiatric treatment, but do show the veteran reported 
"nervous trouble" on his December 1968 Report of Medical 
History taken in conjunction with his separation examination.

Shortly after service, the veteran indicated that the 
emotional toll of his experiences in Vietnam caught up with 
him, resulting in an episode of right-sided paralysis and a 
state of confusion.  Private medical records from Fairfax 
Hospital in November 1969 show the veteran was admitted to 
the psychiatric ward for confusion and feeling numb on the 
right-side of his body.  Mental status examination was 
performed and the veteran was diagnosed with a hysterical 
personality.  Intercranial pathology was ruled-out.

Subsequent to his discharge from service, the veteran has 
been variously diagnosed with bipolar disorder, PTSD, 
compulsive personality disorder, and panic disorder.  The 
earliest records of treatment appear to be dated in 1992 from 
Dr. NA.  Records dated prior to this time, to include those 
from Dr. H, were destroyed in accordance with the laws of the 
state.
While a November 2002 examiner did not feel the veteran met 
the full criteria as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, as revised in the 
1994, fourth edition (DSM-IV), the veteran was diagnosed with 
bipolar disorder with concurrent anxiety disorder.  The 
examiner opined that the veteran's "...anxiety, if not some 
other mental condition that I am not aware of at this time, 
developed while serving in Vietnam."   

The veteran was first diagnosed with PTSD in April 2003.  A 
letter from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) dated in October 2004 
indicated that in response to the veteran's claim that his 
unit came under fire during the TET Offensive in February 
1968, Daily Staff Journals dated in February 1, 1968, and 
February 2, 1968, show that Long Binh, Bien Hoa, and Tan Son 
Nhut were attacked multiple times.  USASCRUR further 
indicated that in response to the veteran's claim that while 
awaiting to go on R&R leave at Tan Son Nhut Air Base, that 
the Air Base came under attack, the journals showed that on 
March 21, 1968, Tan Son Nhut received two mortar rounds.  
Photographs have been associated with the claims folder 
showing the veteran in Hawaii in March 1968.

Upon VA examination in December 2003, the PTSD diagnosis was 
confirmed.  The examiner opined the veteran experienced, 
witnessed, and was confronted with several events during his 
tour of duty in Vietnam that involved actual as well as 
threatened death and serious injury to both him and others.  
The examiner further noted the veteran's response involved 
intense fear, helplessness, and horror.  The examiner 
indicated the veteran experienced intense psychological 
distress at any exposure to internal or external cues that 
symbolized or resembled any aspects of the traumatic events 
of Vietnam.  The examiner concluded that he was fairly 
certain that at least some of the veteran's problems 
originated in the service.

During VA examination in November 2004, the examiner opined 
the veteran did not meet the criteria for PTSD according to 
the DSM-IV.  The examiner concluded the veteran's general 
presentation and exaggeration of symptomatology to rather 
minimal overseas stressors suggested a "pervasive history of 
histrionic characterological difficulties and in some case 
possible malingering."

However, VA outpatient treatment records dated in September 
2005 reveal the veteran was diagnosed with chronic PTSD with 
depression.  An entry dated in October 2005, indicated the 
veteran was rather stressed since Vietnam and that the 
veteran's experiences in Vietnam and subsequent mental health 
treatment contributed to the diagnosis of chronic PTSD with 
depression.

Based on the evidence delineated above, the Board finds that 
the weight of such evidence is in approximate balance and 
will grant service connection for PTSD.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

As highlighted, there have been conflicting opinions with 
regard to the presence of PTSD.  There can be no doubt that 
further medical inquiry could be undertaken with a view 
towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board concludes that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421. 

The current medical evidence, as previously discussed, dated 
in October 2005 confirms a diagnosis of PTSD and some of the 
veteran's stressors have been 


verified by USASCRUR.  Therefore, the veteran's appeal is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


